Title: To Thomas Jefferson from Nicholas Philip Trist, 3 August 1822
From: Trist, Nicholas Philip
To: Jefferson, Thomas


Dear Sir
La fourche
August 3d 1822.
If Mrs Randolph had not fortunately mentioned that you had written to me, I should not probably, have had the pleasures of receiving your kind favor at all, owing to this, however, it has only been a few weeks longer in reaching me than if it had stopt at Donaldsonville. You had the kindness to furnish me with the list of law-books, before I left Monticello: but as I knew it would be useless to search for the new arrangement of Coke Littleton in this country, I procured Hargrave and Butler’s edition of the original work, with Jacob’s Law-dictionary, as I passed through Louisville, intending to send to New-orleans for the 2d Inst. as soon as I should want it. This has not yet happened; owing to the continual interruptions I have experienced; and all I hope to accomplish this year, for I shall again have to leave home in November, will be a second reading of Co. Lit., after which the new arrangement will be read with the more pleasure.I am happy to hear of the change in our Legislature, as I should never have permitted myself to hope for any thing in favor of the university, from the same spirit which appeared to rule there last session: It is strange it should be so different from that which seems to pervade every other state in the union. Even in New-orleans, they are making great exertions for the promotion of education, and have now got at the head of their college, a man (Mr LaKanal), who would do honor to any institution; at least, if we may judge of him by the letters he produced from the most distinguished Literary and scientific men in France, in which he is addressed as the father of some of their first institutions. I suppose however, you are acquainted with him, as he had an introduction to you from the Marquis La-fayette.The people are certainly much in want of these exertions, especially the lower and by far most numerous class; for it is impossible to conceive of greater ignorance than theirs. On this bayou, for instance, the banks of which are settled like a village for thirty or forty miles, by spaniards and acadians, there is certainly not more than one out of five voters who knows what he votes for, or has any conception of the government he is under. They are plundered by their justices of the peace; and their most obvious rights are trampled on by every daring adventurer who can shove himself into any petty office over them: Besides, the almost impossibility of convicting even notorious offenders against the Laws, especially of the U.S., proves them to be totally deficient in that public spirit and honesty which must exist to render a people worthy of such a government. I shall conclude these remarks, which probably inform you of nothing you do not already know, with the two following facts that will give you an idea of the present state of things in the city: Mr Grymes was lately reelected to the Legislature, by a majority over every other candidate, although he had not long before exerted all his talents and influence in opposition to the proposed Laws against gaming, and in favor of the old practice of farming out the right to sell licenses for “tripots,” when every street was full of them.—Mr Mazureau, a lawyer of eminence, and the head of the european and St Domingo french party, was in the same election made a member of the Legislature, and still retains his office of attorney-General, in spite of the constitution and all that is said about it.My correspondents in the family can easily save you the trouble of writing to me, which I hope you will not take again, as I know how overcharged you are with such business.—Browse is well, and desires me to join the assurance of his affectionate remembrance to that ofYour very devoted servtNichs Ph: Trist